137 Ga. App. 360 (1976)
223 S.E.2d 757
MARTIN et al.
v.
BRITTS HOME FURNISHINGS.
51561.
Court of Appeals of Georgia.
Submitted January 14, 1976.
Decided January 23, 1976.
James W. Garner, for appellants.
Richard C. Freeman, III, for appellee.
WEBB, Judge.
"`The burden is always on the appellant in asserting error to show it affirmatively by the record.'" Smith v. Forrester, 132 Ga. App. 426 (1) (208 SE2d 199) and cases cited. Defendants below filed their motion of new trial upon the general grounds only and enumerate as the sole error the overruling of that motion. In their notice of appeal they state that the transcript of the evidence will not be filed for inclusion in the record, and no transcript has been forwarded to this court. In these circumstances the judgment must be affirmed. Pastis v. Haverty Furniture Companies., 134 Ga. App. 9 (213 SE2d 161).
Judgment affirmed. Deen, P. J., and Quillian, J., concur.